DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 9 is objected to because of the following informalities:  	a) In claim 9 lines 8-11, please change “the model training unit trains the S-wave estimation model to output S-wave velocities corresponding to measured depth when the well logs are input, wherein multiple S-wave estimation models, each of which is trained uniquely either by adopting different model structures or by using partially different train data sets,” to --the model training unit trains the S-wave estimation model to output S-wave velocities corresponding to measured depth when the well logs are input, wherein multiple S-wave estimation models are trained, each of which is trained uniquely either by adopting different model structures or by using partially different train data sets,”--.	  The above is merely a suggestion, as alternate corrections can be applied to flesh out the reading of the claim.
	Appropriate correction is required.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (e.g., “unit”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “train data set generation unit” in claims 7, 9, and 10, “model training unit” in claims 7 and 9, “S-wave velocities estimation unit” in claims 7 and 11, and “model selection unit” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claim 1 lines 8-11 (and similarly in claim 7) teaches “an S-wave velocity estimation step of inputting unseen data having values of multiple factors included in well logs acquired from a well at which S-wave velocities are to be estimated, the values being arranged corresponding to measured depth, to the S-wave estimation model”.  The term “unseen data” is indefinite because it is unclear what is meant by the data being “unseen”, as this data is at least “seen” or “visible” to the S-wave estimation model that receives and operates upon this data to estimate S-wave velocities.  In other words, it is not clear what standard is applied to regard the data as being “unseen” (unseen by who or what, or is the data encrypted, or is it simply not output?).  For the purposes of examination, the Examiner generally regards the meaning of “unseen” as “uncharacterized” or “unknown” target data of interest of which the S-wave velocities are to be determined from.
b) Claim 4 lines 6-7 teaches “wherein different ways of sampling techniques could be applied on train data sets”.  The term “could be applied” renders this claim indefinite, as it is not clear whether the “different ways of sampling techniques” are ever actually applied to generate the train data sets.  
Claim 9 lines 5-6 teaches “wherein different ways of sampling techniques could be applied on train data sets”.  The term “could be applied” renders this claim indefinite, as it is not clear whether the “different ways of sampling techniques” are ever actually applied to generate the train data sets.
Appropriate correction/clarification is requested.  Dependent claims 2-6 depend from claim 1 and are rejected for at least the same reasons as given for claim 1.  Dependent claims 8-11 depend from claim 7 and are rejected for at least the same reasons as given for claim 7.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanson et al. (US Pat. No. 5,265,016, hereinafter “Hanson”).
	In regards to claim 1, Hanson teaches a method of estimating S-wave velocities by learning well logs (Hanson abstract and Fig. 2 teach a method of estimating shear wave (S-wave) velocities by analyzing (learning) well log data), the method comprising:
	a model formation step of forming an S-wave estimation model to output S- wave velocities corresponding to measured depth when the well logs are input based on train data sets comprising train data having values of multiple factors included in the well logs, the values being arranged corresponding Ф, compressional wave velocity Vp, brine concentration, density р) arranged corresponding to each depth) and label data having S-wave velocities corresponding to measured depth as answers (Hanson col. 5 lines 58 through col. 6 line 2 teach forming visual output (label) data of the S-wave velocities corresponding to depth as solutions (answers) to the equations of the model); and
	an S-wave velocity estimation step of inputting unseen data having values of multiple factors included in well logs acquired from a well at which S-wave velocities are to be estimated, the values being arranged corresponding to measured depth, to the S-wave estimation model to estimate S-wave velocities corresponding to measured depth (Hanson abstract, col. 3 lines 24-51, col. 5 lines 64 through col. 6 line 2, and col. 7 lines 34-48 teach performing an S-wave velocity estimation step of inputting data (including factors such as porosity, density, etc.) for formation areas where shear wave velocity measurements are unobtainable (“unseen or unknown”) into the model to estimate S-wave velocities corresponding to the measured depth).

	In regards to claim 7, Hanson teaches an apparatus for estimating S-wave velocities by learning well logs (Hanson Fig. 2 and col. 3 lines 24-51 teach a system (apparatus)  for estimating shear wave (S-wave) velocities by analyzing (learning) well log data), the apparatus comprising:
	well log database (DB) configured to store well logs, which are data acquired through measurement and analysis after drilling in strata, and S-wave velocities corresponding to measured depth (Hanson Fig. 2 and col. 5 lines 41-67 teach a data storage medium configured to store well log data and estimated properties such as S-wave velocities);
Ф, compressional wave velocity Vp, brine concentration, density р) arranged corresponding to each depth), and label data having S-wave velocities corresponding to measured depth as answers (Hanson col. 5 lines 58 through col. 6 line 2 teach forming visual output (label) data of the S-wave velocities corresponding to depth as solutions (answers) to the equations of the model);
	a model training unit (Hanson col. 5 lines 41-45 a programmable digital computer as a model training unit) configured to train an S-wave estimation model to output S-wave velocities corresponding to measured depth when the well logs are input using the train data sets (Hanson col. 5 lines 1-67 teach forming an S-wave estimation model (based on Equations 6 and 1b) to output S-wave velocities corresponding to measured depth in a depth correlated hardcopy “log” when commercially available log analysis services (well logs) are input using the train data sets); and
	S-wave velocities estimation unit (Hanson col. 5 lines 41-45 a programmable digital computer as a S-wave velocities estimation unit) configured to input unseen data having values of multiple factors included in well logs acquired from a well at which S-wave velocities are to be estimated, the values being arranged corresponding to measured depth, to the S-wave estimation model trained by the model training unit in order to estimate S-wave velocities corresponding to measured depth (Hanson abstract, col. 3 lines 24-51, col. 5 lines 64 through col. 6 line 2, and col. 7 lines 34-48 teach performing an S-wave velocity estimation by inputting data (including factors such as porosity, density, etc.) arranged by depth for formation areas where shear wave velocity measurements are unobtainable (“unseen or unknown”) into the model, in order to estimate S-wave velocities corresponding to each depth).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 2-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson (US Pat. No. 5,265,016) as applied to claim 1 or 7 above, and further in view of Zhang (US Pat. Pub. 2021/0326721).
	In regards to claim 2, Hanson further teaches wherein the model formation step comprises:
	a train data set generation step of generating train data sets comprising train data having measured values of the multiple factors included in the well logs based on a target measured depth, a measured depth shallower than the target measured depth, and a measured depth deeper than the target measured depth (Hanson col. 5 lines 41-57 teaches a train data set generation step of generating data sets of multiple factors (e.g., formation porosity Ф, compressional wave velocity Vp, brine concentration, density р) at each depth, which encompasses any target depth and depth shallower and deeper than the target depth), and label data having S-wave velocities at the target measured depth as 
	a model training step of training an S-wave estimation model that outputs S-wave velocities at the target measured depth, the measured depth shallower than the target measured depth, and the measured depth deeper than the target measured depth for each measured depth using the train data sets (Hanson col. 5 lines 58-67 teaches a sequence of data processing mechanisms/algorithms to train the S-wave estimation model to find an estimate of the shear wave velocity at multiple depths (including target measured depth, measured depth shallower than the target measured depth, and measured depth deeper than the target measured depth)).
	Hanson fails to expressly teach the measured values being disposed in a two-dimensional matrix structure.  Hanson fails to expressly teach a multipoint convolution model structure.
	Zhang paragraph [0041] teaches providing training data parameters at a plurality of depth points in a plurality of directions, such as within a reference window in XY (two-dimensional space), and paragraph [0042] teaches where the input data into the machine learning model is represented as a matrix.  Zhang paragraph [0048] teaches where the machine learning model may be a convolutional neural network or deep neural network, where paragraph [0024] teaches where such neural networks include a larger number of hidden layers (having a multipoint structure).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Zhang to specify the arrangement of measured values in a two-dimensional matrix structure and the trained model as having a multipoint convolution model structure as such configurations are well established in the field of training models from input measurement data.  Therefore it would be within the level of ordinary skill in the art to utilize well known two-dimensional matrix representations of measurement data and a multipoint convolution model structure as is common in the art.

	In regards to claim 3, Hanson further teaches wherein the S-wave velocity estimation step comprises:
	a unseen data generation step of generating unseen data having measured values of the multiple factors included in the well logs based on the target measured depth, the measured depth shallower than the target measured depth, and the measured depth deeper than the target measured depth (Hanson abstract, col. 3 lines 24-51, and col. 5 lines 41-57 teach an unseen data generating step for generating data sets of multiple factors (e.g., formation porosity Ф, compressional wave velocity Vp, brine concentration, density р) having measured values based on each depth, which encompasses any target depth and depth shallower or deeper than the target depth, in areas where shear wave velocity measurements are unobtainable (“unknown” or “unseen”)); and
	a model use step of outputting S-wave velocities for each of the measured depths corresponding to the measured depths included in the train data of the train data sets, output as a result of inputting the unseen data to the S-wave estimation model and deciding the S-wave velocity at the measured depth corresponding to the target measured depth as an estimated S-wave velocity (Hanson abstract, col. 3 lines 24-51, col. 5 lines 64 through col. 6 line 2, and col. 7 lines 34-39 teach using the model to output S-wave velocity estimations as a result of inputting the unseen data (including factors such as porosity, density, etc.) for formation areas where shear wave velocity measurements are unobtainable (“unseen or unknown”) at a corresponding depth).
	Hanson fails to expressly teach the measured values being disposed in a two- dimensional matrix structure based on the well logs acquired from the well at which S- wave velocities are to be estimated.
	Zhang paragraph [0041] teaches providing training data parameters at a plurality of depth points in a plurality of directions, such as within a reference window in XY (two-dimensional space), and 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Zhang to specify the arrangement of measured values in a two-dimensional matrix structure as such a configuration is well established in the field of training models from input well log measurement data.  Therefore it would be within the level of ordinary skill in the art to utilize well known two-dimensional matrix representations of well log measurement data as is common in the art.

	In regards to claim 8, Hanson teaches wherein the train data sets and the unseen data are measured values of the multiple factors included in the well logs based on a target measured depth, a measured depth shallower than the target measured depth, and a measured depth deeper than the target measured depth, the measured values based on the well logs acquired from the well at which S-wave velocities are to be estimated (Hanson abstract, col. 3 lines 24-51, and col. 5 lines 41-57 teach where the train and unseen data sets are of multiple factors (e.g., formation porosity Ф, compressional wave velocity Vp, brine concentration, density р) having measured values based on each depth, which encompasses any target depth and depth shallower or deeper than the target depth, including in areas where shear wave velocity measurements are unobtainable (“unknown” or “unseen”)); and
	the S-wave estimation model configured to output S-wave velocities at the target measured depth, the measured depth shallower than the target measured depth, and the measured depth deeper than the target measured depth for each measured depth using the train data sets (Hanson abstract, col. 3 lines 24-51, col. 5 lines 64 through col. 6 line 2, and col. 7 lines 34-39 teach using the S-wave estimation model to output S-wave velocity estimations as a result of inputting the train data sets 
	Hanson fails to expressly teach the measured values being disposed in a two-dimensional matrix structure.  Hanson fails to expressly teach the estimation model having a multipoint convolution model structure.
	Zhang paragraph [0041] teaches providing training data parameters at a plurality of depth points in a plurality of directions, such as within a reference window in XY (two-dimensional space), and paragraph [0042] teaches where the input data into the machine learning model is represented as a matrix.  Zhang paragraph [0048] teaches where the machine learning model may be a convolutional neural network or deep neural network, where paragraph [0024] teaches where such neural networks include a larger number of hidden layers (having a multipoint structure).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Zhang to specify the arrangement of measured values in a two-dimensional matrix structure and the estimation model as having a multipoint convolution model structure as such configurations are well established in the field of training models from input measurement data.  Therefore it would be within the level of ordinary skill in the art to utilize well known two-dimensional matrix representations of measurement data and a multipoint convolution model structure as is common in the art.
	
Allowable Subject Matter
11.	Claims 4-6 and 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 4 contains allowable subject matter because the closest prior art, Hanson (US Pat. No. 5,265,016) fails to anticipate or render obvious the method wherein the model formation step comprises: wherein different ways of sampling techniques could be applied on train data sets so that the generated train data sets are different from each other; and wherein S- wave estimation models having various structures are trained using the plurality of train data sets, at least some of which are different from each other, in order to train a plurality of S-wave estimation models different in at least one structure from the train data sets; in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Claim 6 contains allowable subject matter because the closest prior art, Hanson (US Pat. No. 5,265,016) fails to anticipate or render obvious the method wherein the model use step further comprises an ensemble process of deciding a final S-wave velocity by synthesizing S-wave velocities corresponding to measured depth corresponding to the target measured depth, present in each of a plurality of predicted labels output as a result of inputting all unseen data comprising measured depths corresponding to the target measured depth to the S-wave estimation model, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Claim 9 contains allowable subject matter because the closest prior art, Hanson (US Pat. No. 5,265,016) fails to anticipate or render obvious the apparatus wherein different ways of sampling techniques could be applied on train data sets so that the generated train data sets are different from each other, and wherein multiple S-wave estimation models, each of which is trained uniquely either by adopting different model structures or by using partially different train data sets, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
claim 5 depends from claim 4 and contains allowable subject matter for at least the same reasons as given for claim 4.  Dependent claims 10-11 depend from claim 9 and contain allowable subject matter for at least the same reasons as given for claim 9.

Pertinent Art
12.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
C.	Salman et al. (US Pat. Pub. 2019/0383965) discloses Geophysical Deep Learning.
D.	Barr (US Pat. No. 5,579,282) discloses Method for Determining the Shear-Wave Velocity Beneath a Body of Water.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        1/15/2022